Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-19 are pending in the application. Claim 1-14 and 18-19 are rejected. Claims 15-17 are allowed.

Priority
	This application is a 35 U.S.C. 371 National Stage Filing of International Application No. PCT/JP2017/045666, filed December 20th, 2017, which claims priority under 35 U.S.C. 119(a-d) to Japanese Patent Document No. JP2016/246116, filed December 20th, 2016.

Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 


Information Disclosure Statement
The Examiner has considered the Information Disclosure Statement(s) filed on July 14th, 2020 and June 19th, 2019.

Specification
The amendment filed June 19th, 2019 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “which are incorporated by reference in their entireties herein” with respect to the foreign priority document.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


For applications filed on or after September 21, 2004, a claim under 35 U.S.C. 119(e) or 120 and 37 CFR 1.78 for benefit of a prior-filed provisional application, nonprovisional application, or international application designating the United States that was present on the filing date of the continuation or divisional application, or the nonprovisional application claiming benefit of a prior-filed provisional application, is considered an incorporation by reference of the prior-filed application as to inadvertently omitted material, subject to the conditions and requirements of 37 CFR 1.57(a). The purpose of 37 CFR 1.57(a) is to provide a safeguard for applicants when all or a portion of the specification and/or drawing(s) is (are) inadvertently omitted from an application. See MPEP §201.06 and 201.17. However, applicants are encouraged to provide in the specification an explicit incorporation by reference statement to the prior-filed application(s) for which benefit is claimed under 35 U.S.C. 119(e) or 120 if applicants do not wish the incorporation by reference to be limited to inadvertently omitted material pursuant to 37 CFR 1.57(a). See 37 CFR 1.57(b). Se MPEP §§ 201.17 and 608.01(p).

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

When a benefit claim is submitted after the filing of an application, and the later-filed application as filed did not incorporate the prior-filed application by reference, applicant cannot add an incorporation by reference statement of the prior application. An incorporation by reference statement added after an application’s filing date is not effective because no new matter can be added to an application after its filing date (see 35 U.S.C. 132(a)).

See Dart Indus. v. Banner, 636 F.2d 684, 207 USPQ 273 (C.A.D.C. 1980). See also 37 CFR 1.57(a).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


In the instant application, the incorporation by reference statement is being added after the application's filing date (PCT filing date of December 20th, 2017) which is after September 21st, 2004 when there was a rule change.  Therefore, the “incorporation by reference” being added to the specification per the Amendment filed June 19th, 2019 is deemed new matter.
Applicant is required to cancel the new matter in the reply to this Office Action.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-13 and 18-19 are rejected as indefinite since they refer to a “crystal” in the singular but require a particular loose specific volume. The specification discusses loose specific volume as follows on page 6:

    PNG
    media_image2.png
    97
    459
    media_image2.png
    Greyscale

The specification discusses loose specific volume as a bulk property rather than a property that would be observable using a single crystal. While the instant claims clearly encompass bulk material, it is unclear whether the claims would encompass a single crystal. The issue could be further complicated depending on how the crystals are obtained. For instance, if a person of skill were to precipitate crystals to obtain a mixture and remove the solvent, it is unclear at which stage the obtained material would read on the instant claims. If the individual crystals are found scattered at the bottom of the flask or other container (still in a heterogeneous mixture), it would not 
Claim 14 recites the limitation "the crystal of L-alanyl-L-glutamine nonhydrate" in line 6 of the claim. There is insufficient antecedent basis for this limitation in the claim. Claim 14 is independent and this appears to the first instance where a nonhydrate is mentioned and is unclear if the claim is attempting to refer to a different material.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 8,685,914 by Hashimoto et al.
It is first noted that instant claim 14 recites a “method for producing a crystal of L-alanyl-L-glutamine n-ethanolate, wherein n represents any number greater than 0.” It does not appear that Applicant that intends for the number to be a whole number such that any fractional number above zero would read on the instant claims. See, for instance, page 26 of the specification where Applicant refers to decimal numbers less than 1 but notes “whose molecule number was greater than 0 and equal to or smaller than 1”. Accordingly, it would appear that any amount of ethanol would meet the requirement of the instant claim. 
The prior art teaches the following method in column 44:

    PNG
    media_image3.png
    499
    636
    media_image3.png
    Greyscale

The prior art teaches dissolving L-alanyl-L-glutamine in water followed by adding ethanol which is the step recited instant step (1a). The prior art further teaches “obtained crystals” that would meet the step of instant (1b). Accordingly, the instant situation would appear to be a question of whether a person having ordinary skill in the art would expect the material produced by the prior art to have no remaining molecules of ethanol associated with the crystals or more than one. Given that crystals were obtained and subsequently dried, a person having ordinary skill in the art would expect that at least a trivial fraction of ethanol would remain associated with the formed crystals immediately after they were collected and prior to drying.

Comments on Prior Art and Claim 1
Instant claim 1 is not rejected on prior art grounds; however, the Expanded European Search Report noted certain rationales and references that would (at least according to European standards) render claim 1 non-patentable. The Examiner has reviewed the comments and the various prior art references cited in the ISR (as well as additional references during 
The fact that a certain result or characteristic may occur or be present in the prior art is not sufficient to establish the inherency of that result or characteristic. In re Rijckaert, 9 F.3d 1531, 1534, 28 USPQ2d 1955, 1957 (Fed. Cir. 1993) (reversed rejection because inherency was based on what would result due to optimization of conditions, not what was necessarily present in the prior art); In re Oelrich, 666 F.2d 578, 581-82, 212 USPQ 323, 326 (CCPA 1981).


	Regarding references that have been cited in search reports as allegedly being produced by the same method and therefore being identical, there appear to certain problems such as where the ISR referred to powder X-ray diffraction peaks as allegedly being evidence of having obtained identical materials; however, since the instantly claimed property is a bulk property, even if two materials produce the same diffraction pattern it would not necessarily be the case that they would have the same loose specific volume. Furthermore, regarding the art cited against claim 14 above and statements have been made in the search reports regarding prior art references using the “same method”. The instant specification discloses methods having particular volumes, amounts, etc. for the materials being used that do not appear to have been identically performed in the prior art. Accordingly, even for a method that discloses dissolving in water followed by dropping with ethanol, this is not the “same method” since concentrations, cooling rates, etc. are all known to affect crystallizations. Accordingly, the Examiner does not find sufficient 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P COUGHLIN whose telephone number is (571)270-1311.  The examiner can normally be reached on Monday - Friday, 10 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic 

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626